The opinion of the court was delivered by
Redeield, Ch. J.
I. The question in regard to the certificate of qualifications of the teacher is fundamental to the action. The statute undoubtedly requires the certificate to be cotemporary with the opening of the school. In this case, it bears date the same day the school was opened, and the law will, upon the face of the paper, presume it existed at the time the school was opened, as in such case, events bearing the same date, will be presumed to have occurred in the order in which the law requires them to be transacted, according to the maxim, ut res magis valeat. And, ordinarily, the court will not take notice of a part of a day, regarding it as a mere point. But, for many purposes, courts go into proof of very nice distinctions, in regard to time. As where there are conflicting rights, as to priority, between creditors and purchasers, or heirs. We are rather inclined to think that if it were necessary to uphold the contract, in the present case, to refer the certificate to the earliest point of time in the day, as the plaintiff obviously did comply with the substantial requisites of the statute, in obtaining the certificate the same day he began his school, that we ought to do so.
It seems to us, also, if we were to look into the proof, in the present case, that the plaintiff having done all in his power to obtain his certificate, in the early part of the day, and having, by the *579superintendent, who has specially the control of the subject of the qualifications of teachers, been referred to the latter part of the day for his examination, with the assurance “ that it would be just as well for him,” that we should so construe the transaction as to give it the same operation the superintehdent intended that it should have, i. e., from the time of the application. This is a familiar principle in the law; and, although a fiction, in regard to the order of events, often is resorted to for purposes of justice and convenience, and will never be permitted to operate where injustice would be its consequence, this seems to us a proper case enough for its application.
But, in any view of this case, as it seems to us, the contract became binding upon the obtaining of the certificate. The contract, as stated in the case, was to teach the school the ensuing winter, three and a half months, no time being specified for the beginning, The statute is, that any contract for teaching school shall be null and void, if the teacher fails to obtain a certificate of qualifications before the commencement of the school. We do not think the party having taught one day before he obtained his certificate, even if it had been dated in the present case the 22d day of November, and he had then continued to teach, that the contract would have been thereby avoided. It might require the performance of the full term, after the certificate was given. But it would certainly be a very rigid and unreasonable construction, under the circumstances of the present case, to make the fact of opening the school a few hours before the actual giving of the certificate, operate a forfeiture of the contract. It would be, in our opinion, what the statute did not contemplate.
n. In regard to the testimony rejected, its relevancy depends something upon the view we take of the grounds for the removal of teachers. The statute is, that the prudential committee may remove teachers “when necessary.” Men’s views differ very much upon the subject, according to their notions of the qualifications of teachers. The qualifications of teachers, not only as to their competency to teach, hut also their moral character and capacity for the government of schools, is referred, in the first instance, certainly, to the determination of the town superintendents. They are expressly required tp examine into their qualifications upon all these *580points, before giving them certificates, and it would seem that their determination should be regarded as very decisive evidence in regard to the possession of the requisite qualifications. I would not, perhaps, be prepared to admit that it was absolutely conclusive upon the district, or prudential committee. For the qualifications for government are difficult of estimation, and this is the point upon which the difficulty arose in the present case, and upon which it is most likely to occur.
The testimony excluded was chiefly that which tended to show dissatisfaction among the scholars and inhabitants of the district. The other evidence rejected was in regard to the good conduct of the school, before that time, which was offered to add weight to the fact of the complaints. Alexander’s reason for keeping his child out of school, after a few days, as it is said he did not know any fact in regard to the manner of governing the school, could only be based upon hearsay and complaint.
The legal force of this evidence will depend upon two considerations.
1. Whether it is the best evidence of wfnch the case admits.
2. Whether the laws of nature, or the course of human experience, shows any necessary or uniform connection between complaints, in such cases, and incompetency or misconduct in teachers.
In regard to this latter part, it seems to us impossible to say that any such connection exists. It will not he pretended there is any necessary connection. And the course of experience shows that, in all the relations of life, where it becomes necessary to exercise control over others, complaints will often arise without any just cause. A mere accident will sometimes set a whole shool district in a blaze about the idlest subject imaginable, and it is often no easy matter to restore quiet and good understanding. Under such circumstances, it would no doubt be the part of the highest wisdom in a teacher, after having made a fair trial, and failed to give even tolerable satisfaction, to retire, and acquiesce in a necessity above his control, although existing without his fault. But if he choose to persist in his right, we do not perceive how he can be deprived of his contract to go on with the school, without a claim to damage for the loss he thereby sustains, unless by showing his incompetency or unfaithfulness.
*581We are unable to see how this clamor could justify the defend* ants, by their committee, in absolutely removing the plaintiff from his school, unless upon showing that the complaints were well founded; or how he is responsible for the complaints, unless well founded. The very highest order of administrative talent in •schools, and every where, is pretty sure to go along quietly. But «very one does not possess the gift to govern a school acceptably, in all times and all places, and under all circumstances, for there is no government more trying, under an unfavorable complication ■of influences. That of administering a great empire is scarcely more trying, either to patience or skill. And it is not reasonable to require this rare combination of administrative ability, in every man, who undertakes to teach a district school, for less wages, it may be, and often is, than he would command in the most ordinary ■agricultural or mechanical employments.
And, among men of medium ability, and that is all which a con* tract of this kind requires for its performance, among such teachers, as a general thing, perhaps, very often, certainly, the most artful and intriguing, or indulgent, and who care little about the result of their service, if they only get through and get pay, are about as likely, perhaps, to give a sort of negative satisfaction to the pupils, and to the parents, often, as those who sincerely and studiously labor td control the school, and to teach the pupils thoroughly, and govern them with reasonable strictness. So that knowing of complaints in school, is no certain proof of fault, in the teacher. We must still inquire further. We are, in fact, no nearer the ultimate truth of the matter.
If there is great dissatisfaction, there is more commonly some fault upon both sides, but it is a mere conjecture where the first fault, or the chief fault lies, and results of this loose and uncertain character are not to be resorted to for the purpose of establishing their causes, and especially when the causes are susceptible of the clearest proof. If a cause is latent and involved in mystery and uncertainty, we often resort to very remote circumstances for the purpose of detecting some avenue to such hidden cause.
2. In the present case, the very fact to be found, the manner in which the plaintiff did perform his undertaking, was open to proof *582from the whole school. The parents, too, when those complaints-came to their knowledge, might have gone and seen for themselves, and, if they did not, they should not now require the court to condemn the plaintiff upon the imperfect and unsatisfactory ground upon which they were content to rely. They might act upon hearsay, but courts have to require proof.
This general dissatisfaction with a teacher, or any one called to exercise authority, is certainly of great importance to be considered, in employing one a second time, but it seems to us no sufficient ground for removal. The considerations which should operate in the selection of a teacher, or in removal from that office, are certainly very difficult. One is a question of discretion and expediency, merely; and the other, one of mere right. A man has no right to expect, and, I think, ought not desire to continue in such a place, against the wishes of any considerable number of those whom he is called to control, beyond the time of his actual contract, even if he could secure a renewal of it. But upon the question of yielding to mere clamor, and actually resigning his post., men are so constituted that they will act differently, and it is not always useful to give too much countenance to the fault-finding spirit. And, at all events, the plaintiff had, in our judgment, by his contract, and the approval of the town superintendent as to his qualifications, acquired the right to insist upon performing his contract, unless he were shown to be, in fact, incompetent or unfaithful ; and, if he was removed upon any other ground, he was entitled to damages, 'according to the circumstances of the removal. This not being made a question, we say no more in regard to it.
In regard to the argument that the defendants might show the effect of the plaintiff’s treatment of his scholars, in being cross, crusty and severe, it is obvious that the defendants would have all the benefit of this, in showing, as they might, the immediate effect upon the scholars, at the time. And, the resort to out-of-door declarations of the scholars, or parents, could be of no avail in showing the extent of the plaintiff’s moroseness; or the complaints might proceed from other causes. And, even if the complaint was of the plaintiff’s ill-temper, it would be but hearsay proof that such was the fact, as men and children often complain of one thing, when *583they are, in fact, moved to make complaint from a very different cause, and one which they might hesitate to avow, unless compelled to testify, and this they should be required to do, rather than to allow proof of their mere declarations out of court.
We think the judgment must be affirmed.